***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            MICHELE MORTON v. NEIL SYRIAC
                     (AC 40608)
                         Alvord, Elgo and Devlin, Js.

                                   Syllabus

The plaintiff sought a temporary and permanent injunction to, inter alia,
    prevent the defendant, her former husband, from limiting her access to
    a shared driveway, and for other relief. Pursuant to a separation agree-
    ment that was incorporated into the parties’ dissolution judgment, the
    defendant quitclaimed his ownership interest in certain real property
    to the plaintiff, including an area known as the east branch. He provided
    an express easement that allowed the plaintiff to reach her quitclaimed
    property with access over the shared driveway on the property that he
    retained, known as the west branch, until he installed a similar driveway
    for her to use on the east branch. The plaintiff’s property is landlocked
    without access to a right-of-way over either the east branch or the west
    branch. The plaintiff’s and the defendant’s properties lie northerly of
    and abut a portion of a discontinued highway known as the Old Connecti-
    cut Path. The defendant repeatedly obstructed the plaintiff’s access to
    the quitclaimed property by various means, including placing objects,
    such as boulders and a gate, across the shared driveway. The trial court
    rendered judgment in favor of the plaintiff, granting her a permanent
    injunction, from which the defendant appealed to this court. Thereafter,
    the trial court denied the defendant’s motions to open and to disqual-
    ify. Held:
1. The defendant could not prevail on his claim that the trial court wrongly
    issued a permanent injunction:
    a. Although, as the defendant claimed, the plaintiff did not allege irrepara-
    ble harm or lack of an adequate remedy at law, the complaint provided
    adequate notice of the plaintiff’s claim for a permanent injunction: the
    plaintiff explicitly sought a permanent injunction in her prayer for relief
    and clearly alleged that the defendant had consistently impeded her
    ability to use the shared driveway to access her property; moreover,
    the complaint further explained that the plaintiff asserted her right to use
    the shared driveway on the basis of the parties’ separation agreement,
    providing the defendant with sufficient notice of the factual basis of
    the plaintiff’s claims, the defendant’s claim having been premised on a
    legal technicality, rather than a claim of prejudice or lack of notice.
    b. Although the defendant claims that, during the course of the trial,
    the plaintiff did not establish that, without a permanent injunction, she
    would suffer irreparable harm and lacked an adequate remedy at law,
    the trial court correctly determined that a permanent injunction was
    warranted: the plaintiff sustained her burden of proving that the defen-
    dant had yet to install a similar driveway on the east branch as required
    by the separation agreement, and, although the defendant installed a
    serviceable means of allowing vehicular passage, the plaintiff does not
    yet and may never possess any marketable title that would allow the
    installation of a driveway on the east branch; moreover, there is a
    substantial likelihood that, in the absence of judicial intervention, the
    plaintiff stands to lose a valuable asset in the form of the quitclaimed
    property, which the defendant is uniquely poised to reacquire at a fire-
    sale price.
2. The defendant could not prevail on his claim that the trial court improperly
    allowed the plaintiff to modify the dissolution judgment by granting an
    injunction: as the defendant has not complied with the terms of the
    separation agreement because he has not installed a similar driveway
    as required in that agreement, the trial court effectuated, rather than
    modified, the terms of the separation agreement by determining that
    the plaintiff continues to have a right to access her property by crossing
    the defendant’s property until the defendant satisfies his obligations
    under the separation agreement.
3. The defendant could not prevail on his claim that the trial court erred
    by allowing the plaintiff to present evidence that allegedly contradicted
    judicial admissions in her pleadings: although the defendant claimed
    that the plaintiff admitted in her pleadings that she had fee title to the
    east branch and that the defendant had complied with the separation
    agreement, the plaintiff’s admission of fee simple ownership of the east
    branch has no bearing on the marketability of her property, and the
    plaintiff’s admission that a driveway was constructed by the defendant
    was not conclusive of whether that driveway was ‘‘similar’’ to the defen-
    dant’s driveway as required by the terms of the separation agreement
    and, therefore, those admissions were not dispositive of the marketabil-
    ity of the property or the similar characteristics of the driveway con-
    structed on the east branch.
4. The trial court did not abuse its discretion by denying the defendant’s
    motion to disqualify the trial judge nor did it err in denying the defendant
    a hearing before another judge: although the defendant alleged that the
    trial judge that ruled on the injunction should have been disqualified
    because that judge presided at the defendant’s sentencing in his criminal
    trial on a charge of breaking into the plaintiff’s residence and because
    the plaintiff’s trial counsel worked as the deputy chief clerk at the same
    courthouse that the trial judge was assigned to in 2011, the defendant,
    claiming to be unaware of either of the alleged disqualifying factors
    until after judgment was rendered, waived his claim that the trial judge
    should be disqualified on the basis of his connection to the defendant’s
    criminal trial, as the defendant had cause to know of his own prior
    interactions with the trial judge and consented to whatever impropriety,
    if any, existed as a result of those interactions, and, regarding the plain-
    tiff’s trial counsel, the only evidence offered in support of defendant’s
    motion was that, for a very brief window of time, the trial judge and
    the plaintiff’s trial counsel worked in the same building, any interaction
    between the trial judge and the plaintiff’s trial counsel occurred more
    than six years before the trial court case was decided, the defendant
    did not offer any further evidence to support his claim that the trial
    judge’s impartiality was compromised by a suspected single interaction
    between the trial judge and the plaintiff’s trial counsel, and the plaintiff’s
    trial counsel worked as the deputy chief clerk for civil matters whereas
    the trial judge had been assigned to a criminal trial in the same court-
    house; moreover, the trial court did not err in denying the defendant a
    hearing before another judge on the motion to disqualify regarding the
    allegations concerning the plaintiff’s counsel because, in the absence
    of further allegations to substantiate the defendant’s claim, there was
    no fair support to his claim that would have entitled him to a hearing.
      Argued November 13, 2019—officially released March 3, 2020

                              Procedural History

   Action seeking a temporary and permanent injunc-
tion to, inter alia, prevent the defendant from limiting
the plaintiff’s access to a shared driveway, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Windham, and tried to the court, Boland, J.;
judgment for the plaintiff, from which the defendant
appealed to this court; thereafter, the court, Cole-Chu,
J., denied the defendant’s motions to open and to dis-
qualify. Affirmed.
   Brian S. Mead, for the appellant (defendant).
  Michael D. O’Connell, with whom, on the brief, was
Stan Michael D. Maslona, for the appellee (plaintiff).
                          Opinion

   DEVLIN, J. The defendant, Neil Syriac, appeals from
the judgment of the trial court granting a permanent
injunction enjoining him from obstructing the use of a
shared driveway that runs across the defendant’s prop-
erty by the plaintiff, Michele Morton, who is his former
wife. The defendant asserts that the trial court erred
by (1) issuing a permanent injunction when the plaintiff
neither alleged nor proved that she would suffer irrepa-
rable harm and that she lacked an adequate remedy at
law, (2) modifying the separation agreement previously
stipulated to by the parties and incorporated into an
earlier judgment of dissolution, (3) allowing the plaintiff
to introduce evidence that contradicted judicial admis-
sions contained in her complaint, and (4) denying his
motion to disqualify the trial judge without a hearing.
We affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant. This appeal arises from a property dispute origi-
nating with the April 13, 2010 dissolution of the parties’
marriage. At that time, the parties entered into a separa-
tion agreement, incorporated into the dissolution judg-
ment, that in relevant part divided between the parties
two parcels of land located in Woodstock. The separa-
tion agreement provided that the defendant would quit-
claim his ownership interest in 95 Rocky Hill Road to
the plaintiff and the defendant would retain sole interest
in 97 Rocky Hill Road. The separation agreement further
provided that ‘‘[t]he defendant agrees to allow the plain-
tiff and or her agents access to the property located at
95 Rocky Hill Road, Woodstock . . . through 97 Rocky
Hill Road, until . . . [the defendant], at his sole
expense, install[s] a driveway similar to the driveway
presently at use at 97 Rocky Hill Road, from the property
located at 95 Rocky Hill Road to [Route] 171 in Wood-
stock . . . .’’ (Emphasis added.) The subsequent quit-
claim deed that transferred ownership of 95 Rocky Hill
Road to the plaintiff provided an express easement that
conveyed ‘‘the right with others to pass and repass by
foot and/or vehicle, and to install and maintain utilities,
over and across that portion of the premises now or
formerly of [the defendant] known or formerly known
as ‘Old Connecticut Path’ from the herein described
tract [95 Rocky Hill Road] westerly to Rocky Hill Road.’’
   The trial court in the present action, Boland, J.,
described the properties as follows: ‘‘[95 Rocky Hill
Road’s] westerly boundary is entirely coextensive with
a portion of the easterly boundary of [the] defendant’s
tract . . . . Both these tracts lie northerly of and abut
upon a portion of a discontinued highway called the
Old Connecticut Path, or OCP.
  ‘‘The nearest public highway to the west of the two
parcels is a town road named Rocky Hill Road. Rocky
Hill Road runs northerly and westerly from State Route
171. Route 171, which runs generally in a north-south
direction, is the nearest public highway to the east. The
OCP connects these two thoroughfares, and if all three
roads ran perfectly straight they would form the shape
of a triangle.
   ‘‘The plaintiff’s property consists of about an acre of
land lying almost dead center on the portion of the OCP
connecting the two public roads. Absent a right-of-way
either to the east or the west over the OCP, her piece
is landlocked. The defendant’s property is much larger,
and in parts lies north, west, and south of the OCP.
Similarly, his only access to a public highway is via the
OCP. To the west of his land, and to the east of the
plaintiff’s, lie lands belonging to abutters who are not
parties to this action.
   ‘‘The defendant holds title to the stretch of the OCP
leading in the westerly direction (the west branch),
and that part of the path enables him to access Rocky
Hill Road. The plaintiff has a claim to ownership of the
portion of the path which leads to Route 171 on the
east (the east branch), but present or former abutters
also possess claims to that strip adverse to hers.’’ (Inter-
nal quotation marks omitted.)
    On August 10, 2015, the plaintiff filed a verified com-
plaint seeking a ‘‘permanent injunction ordering the
defendant to refrain [from] engaging in any action or
omission thereto including building, erecting, con-
structing or allowing to be built any structures, tempo-
rary or permanent, within the easement area that would
in any way limit or impede foot and/or vehicle access to
95 Rocky Hill Road from the Rocky Hill Road entrance
or circumvent or hamper the plaintiff’s use and enjoy-
ment of the easement.’’ In her complaint, the plaintiff
alleged that the defendant has repeatedly obstructed her
access to 95 Rocky Hill Road through various means,
including placing hay baling equipment, boulders, wire
fencing, and a black metal gate across the shared drive-
way that runs across 97 Rocky Hill Road. The plaintiff
further alleged that she has previously obtained a post-
judgment order from the family court instructing the
defendant to cease his obstruction of the easement. In
response, the defendant alleged that, per the terms of
the separation agreement, he has provided the plaintiff
a ‘‘similar’’ driveway across the east branch and, thus, the
plaintiff no longer has a right to cross the west branch.
  On June 9, 2017, following a trial to the court, the
court issued a memorandum of decision granting a per-
manent injunction. The court’s judgment was based on
the following findings of fact regarding the ownership
of the two parcels of land at issue. ‘‘First, it was in 1922
that the town of Woodstock discontinued all public
use of the [OCP]. Upon that event, any public easement
encumbering the path was extinguished. In 1922, one
William Buell owned all the land along both sides of
the path between Rocky Hill Road and Route 171. At
later times in the mid-twentieth century, William Buell
or his heirs subdivided that large parcel. . . . [T]hey
conveyed the easterly half to the predecessors in inter-
est of [Jon] Grosjean, [Karen] Christie, and [Karen] Roy.
Along with those conveyances went such title as Buell
had to the east branch of the OCP. Separately, and at
a later date . . . the westerly half of [Buell’s] holdings,
approximately 34.4 acres in size . . . were acquired by
[the] defendant’s father, Cyrille Syriac. As a result of
these various transfers, Cyrille Syriac owned both the
fee simple and all rights of usage to the western branch
of the path.
  ‘‘Conveyances in Cyrille Syriac’s chain at times
included a clause transferring to him ‘any interest the
grantor may have in and to that section of the [OCP]
running from Rocky Hill Road easterly for about 1500
feet,’ that is, to the entire stretch of the path between
the two public roads. . . .
   ‘‘Eventually, in 1984, Cyrille Syriac conveyed his
interest in the parcels to [the defendant]. As in the prior
deeds of which he was the grantee, Cyrille attempted
to provide that [the defendant] would also enjoy the
right to use the entirety of the OCP by tendering him
his 34.4 acres ‘[t]ogether with any interest the grantor
may have in and to that section of the [OCP] running
from Rocky Hill Road easterly for about 1500 feet.’ . . .
   ‘‘Next in the chain of title is a quitclaim deed dated
December 31, 1986, by which [the defendant] conveyed
to his brother, Eric, a tract about one acre in size. This
is the parcel upon which stands the house now known
as [95 Rocky Hill Road], and is the same tract the 2010
separation agreement and family court decree awarded
to [the] plaintiff; the deed alludes to it as ‘Tract A.’ In
addition to Tract A, the deed grants as ‘Tract B’ the
east branch of the OCP, employing a newly devised
metes and bounds description prepared from a survey
[the defendant] had obtained sometime between 1984
and 1986. . . .
  ‘‘The map depicts an inhibiting, triangular wedge
of the path as belonging to Anna Petrone, an abutting
predecessor in interest to Karen Roy; the Petrone piece
alone cuts by half the usable width of so-called Tract
B. On June 10, 1987, [the defendant] delivered to his
brother an instrument captioned ‘Grant of Easement’
conveying to Eric a right-of-way over the west branch
. . . which [the defendant] today opposes when
demanded by [the plaintiff].
   ‘‘No evidence was offered as to whether Petrone or
Roy has had any interaction with the plaintiff or with
either Syriac brother. However, in December of 1987,
abutter [Jon] Grosjean declared an overt challenge to
Eric’s claim to ownership of or right to use the east
branch. Grosjean wrote to Woodstock’s first selectman
asserting his own interest in the path and objecting to
Eric’s making use of it. The controversy over the east
branch did not abate, for in 1993 an attorney for Gros-
jean wrote directly to Eric Syriac challenging his erec-
tion of a fence at the Route 171 intersection of the path
and threatening legal action to contest any claim that
title to the path belonged to [Eric]. After that time, there
is no evidence that Eric again used the east branch, but
it is clear that the west branch became his primary if
not exclusive means of access to [95 Rocky Hill Road].
   ‘‘On May 11, 2005, via a survivorship warranty deed,
Eric reconveyed all his interest in these various pieces
to [the defendant] and the plaintiff, including the ease-
ment he obtained in 1987. Eric’s deed to them also
includes the vague reference to the right to use the OCP
‘SUBJECT to the rights of others,’ as exists in Cyrille’s
1984 deed but which was absent from [the defendant’s]
1986 deed. As to the east branch, Eric granted Tract B
merely by adding to the house lot ‘any rights the Mort-
gagor . . . may have in and to a certain parcel of land
running easterly from the above described premises to
. . . Route 171, formerly known as [the OCP].’ . . .
   ‘‘When [the defendant] conveyed his interest in that
tract to [the plaintiff] on April 13, 2010, his deed again
described two tracts as had the earlier instruments, and
also included the right of access over the west branch.’’
(Footnote omitted.)
   On the basis of these findings of fact, the court con-
cluded that the plaintiff did not possess marketable title
to the east branch of the OCP. Accordingly, the court
determined that the defendant has not yet provided a
driveway that is ‘‘similar’’ to the current shared drive-
way to allow the plaintiff access to Route 171 across
the east branch of the OCP. The court thereafter con-
cluded that the defendant did not fully comply with the
separation agreement and issued a permanent injunc-
tion, enjoining the defendant from impeding the plain-
tiff’s use of the westerly easement across 97 Rocky Hill
Road. This appeal followed.
                             I
   The defendant first claims that the court wrongly
issued a permanent injunction because the plaintiff had
neither alleged nor proven irreparable harm and a lack
of an adequate remedy at law. We disagree.
   We begin by setting forth the relevant standard of
review. ‘‘A party seeking injunctive relief has the burden
of alleging and proving irreparable harm and lack of
an adequate remedy at law. . . . A prayer for injunctive
relief is addressed to the sound discretion of the court
and the court’s ruling can be reviewed only for the
purpose of determining whether the decision was based
on an erroneous statement of law or an abuse of discre-
tion. . . . Therefore, unless the trial court has abused
its discretion . . . the trial court’s decision must
stand.’’ (Internal quotation marks omitted.) Commis-
sioner of Correction v. Coleman, 303 Conn. 800, 810,
38 A.3d 84 (2012), cert. denied sub nom. Coleman v.
Arnone, 568 U.S. 1235, 133 S. Ct. 1593, 185 L. Ed. 2d
589 (2013). ‘‘How a court balances the equities is discre-
tionary but if, in balancing those equities, a trial court
draws conclusions of law, our review is plenary.’’ (Inter-
nal quotation marks omitted.) New Breed Logistics,
Inc. v. CT INDY NH TT, LLC, 129 Conn. App. 563, 571,
19 A.3d 1275 (2011).
                            A
   We first address whether the plaintiff properly
pleaded the requisite allegations of irreparable harm
and lack of an adequate remedy at law necessary to
warrant a permanent injunction. ‘‘[P]arties are bound
by their pleadings. . . . Construction of pleadings is a
question of law. Our review of a trial court’s interpreta-
tion of the pleadings therefore is plenary.’’ (Citation
omitted; internal quotation marks omitted.) Id., 573.
   ‘‘The purpose of the complaint is to limit the issues
to be decided at the trial of a case and is calculated to
prevent surprise. . . . A complaint should fairly put
the defendant on notice of the claims against him. . . .
The modern trend, which is followed in Connecticut,
is to construe pleadings broadly and realistically, rather
than narrowly and technically. . . . Although essential
allegations may not be supplied by conjecture or remote
implication . . . the complaint must be read in its
entirety in such a way as to give effect to the pleading
with reference to the general theory upon which it pro-
ceeded, and do substantial justice between the parties.
. . . As long as the pleadings provide sufficient notice
of the facts claimed and the issues to be tried and do
not surprise or prejudice the opposing party, we will
not conclude that the complaint is insufficient to allow
recovery. . . . Whether a complaint gives sufficient
notice is determined in each case with reference to the
character of the wrong complained of and the underly-
ing purpose of the rule which is to prevent surprise
upon the defendant.’’ (Internal quotation marks omit-
ted.) Prime Locations of CT, LLC v. Rocky Hill Develop-
ment, LLC, 167 Conn. App. 786, 802–803, 145 A.3d 317,
cert. denied, 323 Conn. 935, 150 A.3d 686 (2016).
   It is true, as the defendant argues, that the plaintiff
never explicitly alleged in her complaint that she has
suffered an irreparable harm or that she lacks an ade-
quate remedy at law. There can, however, be no serious
claim of surprise or prejudice by the defendant for the
lack of these terms. Despite the absence of this precise
language, the plaintiff explicitly sought a permanent
injunction in her prayer for relief, and her complaint
sufficiently gave the defendant notice of the basis upon
which she sought an injunction. The plaintiff clearly
alleged that the defendant has consistently, through a
variety of means, impeded her ability to use the com-
mon driveway to access 95 Rocky Hill Road. The com-
plaint further explains that the plaintiff asserts her right
to use that common driveway on the basis of the parties’
separation agreement. Therefore, the defendant cannot
claim that he did not have sufficient notice of the fact-
ual basis of the plaintiff’s claims. Indeed, his claim is
entirely premised on a legal technicality, rather than a
claim of prejudice or lack of notice. We thus conclude
that the complaint provided adequate notice of the
plaintiff’s claim for a permanent injunction.
                             B
   We next address whether, during the course of the
trial, the plaintiff established that, without a perma-
nent injunction, she would suffer irreparable harm and
lacked an adequate remedy at law.
   The following additional facts and procedural history
are relevant to this claim. As the court rightly summa-
rized, the core ‘‘issue dividing the parties at present is
. . . [i]f, as the defendant maintains, he has fulfilled
the obligation he assumed [under the separation agree-
ment] to build a driveway ‘similar’ to that which served
both parcels historically, he is entitled to be free of the
plaintiff’s passage over the west branch. If he has not,
as [the plaintiff] maintains, then by virtue of [the separa-
tion agreement] she has a continuing right to the use
of that portion of the path until he does what he prom-
ised her he would do.’’ Reflecting this dispute of termi-
nology, the court, in its memorandum of decision,
addressed in great depth the legal significance of the
term ‘‘similar’’ as used in the separation agreement.
   The court explained that ‘‘Webster’s Third New Inter-
national Dictionary defines ‘similar’ as ‘1: having charac-
teristics in common . . . [or] 2: alike in substance or
essentials . . . .’ ’’ The court further analyzed the word
‘‘similar,’’ stating that it ‘‘is generally interpreted to
mean that one thing has a resemblance in many
respects, nearly corresponds, is somewhat alike, or has
a general likeness to some other thing . . . . Certainly
the word similar has no meaning so fixed that a court,
reading the contract in the light of its subject matter
and the surrounding circumstances, may not give to
the phrase such reasonable construction as will fairly
effectuate the intent of the parties. Leo Foundation,
Inc. v. Kiernan, 5 Conn. Cir. 11, 15–16, 240 A.2d 218
(1967).’’ (Citation omitted; internal quotation marks
omitted.) The trial court noted that ‘‘[t]his observation
comports well with the black letter rule that ‘a contract
is considered as a whole so as to give effect to all its
provisions without narrowly concentrating [on] some
clause or language taken out of context.’ Gold v. Row-
land, 325 Conn. 146, 160, 156 A.3d 477 (2017).’’
  Thereafter, the court analyzed the various charac-
teristics of the east branch to determine whether, as
required by the separation agreement, a similar drive-
way existed on the east branch. First, the court
addressed the physical qualities of the east branch of
the OCP. The court recognized that, prior to the filing
of this action, the ‘‘defendant spent more than $10,000
in construction of the east branch. This investment pro-
duced a serviceable means of allowing vehicular pas-
sage between Route 171 and . . . 95 Rocky Hill Road.’’
Although the plaintiff claimed that the east branch is
steep, the court concluded that ‘‘[n]othing the defendant
did adversely altered the topographical features of
the landscape so as to create this grade, and her con-
tract with him cannot fairly be read to require that he
undertake a massive land moving project to accom-
modate her desires.’’ The plaintiff also claimed that the
east branch was overgrown with brush, but the court
held that, under the terms of the separation agreement,
it was the plaintiff’s responsibility to maintain the
east branch.
   The court next analyzed the title history of the OCP
to determine whether the plaintiff currently has market-
able title to the east branch. Drawing on the testimony
from the plaintiff’s expert witness, Gerald Stefon, the
court presented the following legal and factual analysis.
At the time Cyrille Syriac acquired the west branch
properties, ‘‘[a]ccording to Stefon . . . the grantors
of [prior] instruments no longer possessed any trans-
ferrable rights to the east branch. Such rights as Buell
earlier possessed had been conveyed away in the deeds
he delivered to the east branch grantees. Stefon based
this claim upon a rule of construction of deeds where
highways are utilized as a bound, to the effect that when
a highway forms such a bound, a conveyance ‘to the
highway’ includes transfer of title to the center of the
highway.
   ‘‘The premise that a transfer of land bounded by
a highway confers ownership to the middle thereof
is well established in Connecticut law. Support for it
appears as early as in the case of Peck v. Smith, 1
Conn. 103 [106] (1814), wherein . . . the court queried
‘[suppose] the lord of the manor should sell his land
lying on the east side of the highway to A., bounding
him on the highway west, and should sell the land lying
on the west side of the highway to B., bounding him
on the highway east. Has the lord of the manor any
interest in the highway after this sale?’ It answered that
question in the negative, declaring that the purchasers
on each side of the highway ‘own each to the center of
the road. . . .’ Antenucci v. Hartford Roman Catholic
Diocesan Corp., 142 Conn. 349, 355, [114 A.2d 216]
(1955), is a modern case holding that ‘[a]n abutting
owner is presumed under the law of this state, no evi-
dence having been offered to the contrary, to own the
fee of the land to the center of the highway.’ The Appel-
late Court cited Antenucci in Mierzejewski v. Laneri,
130 Conn. App. 306, [309, 23 A.3d 82, cert. denied, 302
Conn. 932, 28 A.3d 344] (2011), an even more recent
case holding that a deed describing a tract as bounded
‘[s]outherly by [the] highway’ conveyed to the center
of that highway due to a ‘common-law presumption
that landowners whose property abuts a public high-
way own to the middle of the highway after the high-
way is discontinued or abandoned . . . .’ Id., 318.
The defendant offered no evidence to overcome that
presumption, nor any evidence refuting Stefon’s discus-
sion of the various items in each of the chains of title
he examined. Instead, he confined his response to a
challenge to Stefon’s resort to a rule of interpretation
that has repeatedly and continuously been recognized
by our appellate courts as a part of this state’s real
property jurisprudence.’’
   The trial court thereafter explained that ‘‘[t]he legisla-
ture has enacted a bright line test for marketability in
the form of General Statutes § 47-33c, which provides
that only a ‘person having the legal capacity to own
land in this state, who has an unbroken chain of title
to any interest in land for forty years or more, shall
be deemed to have a marketable record title to that
interest . . . .’ (Emphasis added.) Because the root of
the plaintiff’s title is found in a 1986 intra-familial deed,
she does not yet and may never possess any ‘market-
able’ title to the eastern branch. At the time of his con-
veyance to her, [the defendant] was aware of the Gros-
jean and Petrone/Roy claims; [the plaintiff] was not.
As a result of those claims, she is left with a house lot
that has no marketable access route to the east. Indeed,
even in 2011, Grosjean stated to the Woodstock Building
Inspector that ‘he did not give any permission for this
road to be installed,’ and that there had been ‘much
controversy on who owns this abandoned road.’ In 2015,
after she listed the property for sale and entered into
a purchase and sale agreement containing a market-
able title contingency clause, the buyer’s attorney
refused to issue a title insurance policy given the status
of access over the east branch. In light of the land
records and the circumstances known to [the defen-
dant] when he transferred [95 Rocky Hill Road] to her,
‘a real and substantial probability of litigation’ over the
east branch cannot be overlooked. . . .
   ‘‘To construe the parties’ use of the word ‘similar’ as
constrained to the physical aspects of the two drive-
ways, and not encompassing her ability to market her
home, or, for that matter, to even get to it other than
by helicopter, would deprive her of the benefit of a bar-
gain she entered into in good faith. Absent legal access,
the value of [95 Rocky Hill Road] obviously declines
to near zero. As Fellows v. Martin, 217 Conn. 57, [65,
584 A.2d 458] (1991) informs us, ‘equity abhors . . . a
forfeiture,’ and acceptance of the defendant’s argu-
ments here would yield just such an abhorrent result.
Avoidance of such a result is an especially pertinent
concern when the only likely beneficiary of her loss
would be the defendant himself, positioned, as he is,
to acquire her property rights for whatever she will take
and then provide [95 Rocky Hill Road] with necessary
access over the west branch.
   ‘‘[I]n light of all the foregoing, the plaintiff has sus-
tained her burden of proving that the terms of the 2010
[separation] agreement and court order remain substan-
tially unsatisfied. The intent expressed in those docu-
ments remains unfulfilled, and the family court’s final
order granting the plaintiff the right to continue to use
the west branch remains fully appropriate.’’
   Following this discussion, the court further con-
cluded that ‘‘[t]here is undoubtedly substantial likeli-
hood here that in the absence of judicial intervention
the plaintiff stands to lose a valuable asset. To prevent
that result requires a fairly minimum burden being
placed upon the defendant, requiring that he not inter-
fere with the use of her easement over the west branch.
Hers is a single-family residence generating little traffic,
over a path he himself already uses for his own home
and must maintain whether or not the plaintiff shares
in its use. The defendant tolerated the burden of use
of that easement for over two decades, first by his
brother and then by tenants occupying [95 Rocky Hill
Road] between 2005 and 2010; only now that his ex-
spouse demands the same right has he dug in his heels
and said no. The court is also mindful both that he had
superior knowledge of the potential roadblocks to use
of the east branch when he negotiated that the plain-
tiff would use that route as her sole means of access,
and that should she fail in achieving her goal here he
is uniquely poised to take advantage of her predicament
and reacquire possession of [95 Rocky Hill Road] at a
fire-sale price.’’
  Our examination of the record and briefs and our
consideration of the arguments of the parties on this
claim persuades us that the trial court correctly deter-
mined that a permanent injunction was warranted.
Because the quoted portion of the court’s memorandum
of decision fully addresses the defendant’s claim, we
adopt it as the proper statement of the facts and applica-
ble law on this issue. It would serve no useful purpose
to repeat the discussion contained therein. See, e.g.,
Woodruff v. Hemingway, 297 Conn. 317, 321, 2 A.3d
857 (2010); Samakaab v. Dept. of Social Services, 178
Conn. App. 52, 54, 173 A.3d 1004 (2017).
                             II
   The defendant next claims that the court improperly
allowed the plaintiff to modify the separation agreement
previously stipulated to by the parties and incorporated
into the judgment of dissolution. The plaintiff, however,
responds that the court was not modifying the judgment
but, rather, was merely effectuating the separation
agreement. We agree with the plaintiff.
  ‘‘[O]ur courts have no inherent power to transfer
property from one spouse to another in a marital disso-
lution proceeding. . . . Instead, that power rests upon
an enabling statute, General Statutes § 46b-81 (a), which
provides in relevant part: At the time of entering a
decree . . . dissolving a marriage . . . the Superior
Court may assign to either spouse all or any part of the
estate of the other spouse. . . . Critically, under § 46b-
81 (a), the court does not retain continuing jurisdiction
over any portion of the judgment that constitutes an
assignment of property. . . . The court’s authority to
distribute the . . . property of the parties must be
exercised, if at all, at the time that it renders judgment
dissolving the marriage. Therefore, a property division
order generally cannot be modified by the trial court
after the dissolution decree is entered, subject only to
being opened within four months from the date the
judgment is rendered under General Statutes § 52-
212a. . . .
   ‘‘Although the court does not have the authority to
modify a property assignment, a court, after distributing
property . . . does have the authority to issue post-
judgment orders effectuating its judgment. . . . This
court has explained the difference between postjudg-
ment orders that modify a judgment rather than effec-
tuate it. A modification is [a] change; an alteration or
amendment which introduces new elements into the
details, or cancels some of them, but leaves the general
purpose and effect of the subject-matter intact. . . . In
contrast, an order effectuating an existing judgment
allows the court to protect the integrity of its original
ruling by ensuring the parties’ timely compliance there-
with.’’ (Citations omitted; internal quotation marks
omitted.) Richman v. Wallman, 172 Conn. App. 616,
620–21, 161 A.3d 666 (2017).
   In the present appeal, the defendant claims that the
court modified the dissolution judgment because he,
allegedly, has complied with the terms of the separation
agreement and, thus, by granting an injunction, the
court has modified the judgment to grant the plaintiff
additional rights to the defendant’s property. As we set
forth in part I B of this opinion, however, the defendant
has not, in fact, complied with the separation agree-
ment. Instead, the court concluded, and we affirm, that
he has yet to provide a similar driveway to the plain-
tiff. Thereafter, in accordance with the terms of the
separation agreement, the court determined that the
plaintiff continues to have a right to access her prop-
erty by crossing the defendant’s property until the
defendant satisfies his obligations under the agreement.
In essence, the court’s entire analysis and rulings were
necessary to effectuate the terms of the separation
agreement; therefore, it did not modify the dissolu-
tion judgment.
                           III
  The defendant next claims that, in her pleadings, the
plaintiff made multiple judicial admissions and the
court erred by not prohibiting her from presenting evi-
dence that contradicted these admissions. Specifically,
the defendant claims that the plaintiff admitted that she
had ‘‘fee title’’ to the east branch of the OCP and that the
defendant had complied with the separation agreement.
We disagree.
   ‘‘Normally, a court’s determination of whether a
particular statement made by a party in litigation is a
judicial admission involves a factual determination.
. . . In this case, however, the court’s determination
involved an interpretation of the pleadings. The inter-
pretation of pleadings is always a question of law for
the court. . . . In such a circumstance, our review is
plenary. . . .
   ‘‘Judicial admissions are voluntary and knowing con-
cessions of fact by a party or a party’s attorney
occurring during judicial proceedings. . . . They
excuse the other party from the necessity of presenting
evidence on the fact admitted and are conclusive on
the party making them. . . . Factual allegations con-
tained in pleadings upon which the case is tried are
considered judicial admissions and hence irrefutable
as long as they remain in the case. . . . An admission
in pleading dispenses with proof, and is equivalent to
proof. . . . A party is bound by a judicial admission
unless the court, in the exercise of a reasonable discre-
tion, allows the admission to be withdrawn, explained
or modified.’’ (Citations omitted; internal quotation
marks omitted.) Mamudovski v. BIC Corp., 78 Conn.
App. 715, 727–28, 829 A.2d 47 (2003), appeal dismissed,
271 Conn. 297, 857 A.2d 328 (2004).
   Upon a careful reading of the defendant’s brief, we
can ascertain, at most, two admissions that the defen-
dant claims were dispositive.1 In her complaint, the
plaintiff alleges that she ‘‘is the owner of fee title . . .
to the property at 95 Rocky Hill Road . . . more partic-
ularly described in exhibit A.’’ Exhibit A is a copy of
the quitclaim deed that transferred 95 Rocky Hill Road
to the plaintiff. Included with this quitclaim deed is a
description of the property deeded to the plaintiff,
which includes both 95 Rocky Hill Road and ‘‘any rights
the Mortgagor may have in and to a certain parcel of
land running easterly from the above described prem-
ises to Connecticut Highway Route 171, formerly
known as the [OCP] . . . .’’ We presume that the defen-
dant is claiming that the plaintiff, by incorporating
exhibit A into her pleadings, admitted to owning the
east branch of the OCP in ‘‘fee title.’’ Otherwise, the
argument would be nonsensical, because the plaintiff
did not contest her ownership to 95 Rocky Hill Road.
Second, the defendant alleged, in his counterclaim, that
the separation agreement provided that he would con-
struct a ‘‘similar’’ driveway and that he ‘‘constructed
said driveway by June, 2010 . . . .’’ In her reply to the
defendant’s counterclaims, the plaintiff admitted these
allegations ‘‘to the extent [the driveway] was con-
structed . . . .’’
   The defendant overstates the import of the plaintiff’s
pleadings. ‘‘Fee title’’ is a word of little legal signi-
ficance. It does not appear in prominent legal dict-
ionaries. Instead, ‘‘fee title’’ appears to be an inartful
description of fee simple ownership, a term that merely
reflects ownership of ‘‘a whole or unlimited estate.’’
Frank Towers Corp. v. Laviana, 140 Conn. 45, 52, 97
A.2d 567 (1953). The evidence considered by the trial
court, however, addressed whether the plaintiff has
marketable title to the property. It is well settled that
‘‘marketable title is one that can be sold at a fair price
to a reasonable purchaser or mortgaged to a person of
reasonable prudence as a security for the loan of money.
. . . To render a title unmarketable, the defect must
present a real and substantial probability of litigation
or loss.’’ (Citations omitted; internal quotation marks
omitted.) Id., 52–53. The mere fact that the plaintiff
admitted fee simple ownership of 95 Rocky Hill Road
has no bearing on the marketability of the property.
Similarly, the plaintiff’s admission that a driveway was
constructed across the east branch is not conclusive
of whether the driveway was ‘‘similar’’ pursuant to the
terms of the separation agreement. These admissions
were not dispositive of the marketability of 95 Rocky
Hill Road or the similar characteristics of the driveway
constructed on the east branch. Therefore, the court did
not err by admitting evidence concerning these issues.
                           IV
   Lastly, the defendant claims that the court, Cole-Chu,
J., wrongly denied his motion to disqualify Judge
Boland without a hearing. We disagree.
   We first set forth the relevant standard of review.
‘‘Pursuant to our rules of practice; see Practice Book
§ 1-22; a judge should disqualify himself from acting in
a matter if it is required by rule 2.11 of the Code of
Judicial Conduct, which provides in relevant part that
[a] judge shall disqualify himself . . . in any proceed-
ing in which the judge’s impartiality might reason-
ably be questioned . . . . In applying this rule,
[t]he reasonableness standard is an objective one. Thus,
the question is not only whether the particular judge
is, in fact, impartial but whether a reasonable person
would question the judge’s impartiality on the basis of
all the circumstances. . . . Moreover, it is well estab-
lished that [e]ven in the absence of actual bias, a judge
must disqualify himself in any proceeding in which his
impartiality might reasonably be questioned, because
the appearance and the existence of impartiality are
both essential elements of a fair exercise of judicial
authority. . . . Nevertheless, because the law pre-
sumes that duly elected or appointed judges, consist-
ent with their oaths of office, will perform their duties
impartially . . . and that they are able to put aside
personal impressions regarding a party . . . the bur-
den rests with the party urging disqualification to show
that it is warranted. . . . A trial court’s ruling on a
motion for disqualification is reviewed for abuse of
discretion. . . . In determining whether there has been
an abuse of discretion, every reasonable presumption
should be given in favor of the correctness of the court’s
ruling. . . . Reversal is required only where an abuse
of discretion is manifest or where injustice appears to
have been done.’’ (Citation omitted; internal quotation
marks omitted.) Hoffkins v. Hart-D’Amato, 187 Conn.
App. 227, 231–32, 201 A.3d 1053 (2019).
   The following additional facts and procedural history
are relevant to this claim. On June 9, 2017, Judge Boland
issued his memorandum of decision, which granted the
plaintiff a permanent injunction. A little more than two
months later, on August 17, 2017, the defendant filed a
motion to disqualify Judge Boland. In his motion and
accompanying affidavit, the defendant alleged that
Judge Boland should be disqualified and a new trial
should be granted for two reasons: first, Judge Boland
presided as the sentencing judge in a criminal trial in
which the defendant was charged with breaking into
the plaintiff’s residence, 95 Rocky Hill Road, and the
plaintiff attempted to offer testimony and evidence in
support of the charges; and second, the plaintiff’s trial
counsel, Kimberly McGee, worked as the ‘‘chief deputy
clerk’’ at the New London courthouse during the same
time that Judge Boland was assigned there in 2011. The
defendant further alleged that he was unaware of either
of the disqualifying factors until after the judgment was
rendered.
    On September 18, 2017, Judge Boland held a hearing
on the defendant’s motion to disqualify. Judge Boland
explained that he did ‘‘not intend to decide the motion
to disqualify’’ and that, instead, he was going to ‘‘refer
it to Judge Cole-Chu.’’ During this hearing, Judge Boland
clarified that the only time he served in the New London
courthouse was when he presided over a criminal trial
for four to five weeks that he believed spanned from
2010 to 2011. As the defendant claimed, Judge Boland
recalled that McGee was the deputy civil clerk for the
New London courthouse in 2011, but there was a sepa-
rate deputy clerk for criminal matters. Judge Boland
could recall no significant interaction with McGee and,
at most, may have spoken to her briefly in the hallway
once. At the conclusion of this hearing, Judge Boland
referred the motion to Judge Cole-Chu.
   In an order dated October 3, 2017, the court, Cole-
Chu, J., denied the defendant’s motions to disqualify
Judge Boland and to open the judgment. In that order,
the court concluded that ‘‘the defendant has presented
no sufficient evidence that Judge Boland’s impartial-
ity might reasonably be questioned, or even that Judge
Boland should, under the circumstances, have disclosed
(a) that he served in a judicial district in which the
plaintiff’s counsel was a deputy chief clerk, or (b) that
he presided over a criminal case in which the defendant
in this case was the defendant.’’ The court further con-
cluded that, in regard to the defendant’s prior criminal
trial, the defendant waived his claim to disqualify Judge
Boland by his pretrial silence.
   We begin by noting that the court correctly deter-
mined that the defendant waived his claim that Judge
Boland should be disqualified on the basis of his con-
nection to the defendant’s criminal trial. ‘‘It is well set-
tled that, in both civil and criminal cases, the failure to
raise the issue of [judicial] disqualification either before
or during the trial, can be construed as the functional
equivalent of consent in open court . . . . This is
because we will not permit parties to anticipate a favor-
able decision, reserving a right to impeach it or set
it aside if it happens to be against them, for a cause
which was well known to them before or during the
trial. We have repeatedly indicated our disfavor with
the failure, whether because of a mistake of law, inatten-
tion or design, to object to errors occurring in the course
of a trial until it is too late for them to be corrected,
and thereafter, if the outcome of the trial proves unsatis-
factory, with the assignment of such errors as grounds
of appeal. . . . Thus, to consent in open court, the
parties must know or have reason to know of the judge’s
participation in the trial proceedings and the facts that
require the judge to disqualify himself, but, nonethe-
less, fail to object in a timely manner.’’ (Citations omit-
ted; emphasis in original; internal quotation marks omit-
ted.) Ajadi v. Commissioner of Correction, 280 Conn.
514, 530, 911 A.2d 712 (2006). As a defendant in the
criminal proceeding before Judge Boland, the defen-
dant certainly had cause to know of his own prior inter-
actions with Judge Boland. Therefore, by not objecting
until after Judge Boland issued a decision adverse to
the defendant’s interests, the defendant consented to
whatever impropriety, if any, existed as a result of those
interactions and waived his right to challenge Judge
Boland’s decision on this basis.
   Next, we conclude that the court did not abuse its
discretion when it denied the defendant’s motion to
disqualify Judge Boland for his alleged prior interac-
tions with McGee.2 On appeal, the defendant claims
that the court abused its discretion for two reasons:
first, the court did not conduct a hearing on the motion
for disqualification and, second, an objective observer
would have concluded, on the basis of his prior connec-
tion to McGee, that Judge Boland could not have
remained impartial.
  ‘‘In order to require an evidentiary hearing before
another judge on a motion for disqualification, the party
asserting bias of the trial judge must state facts on the
record which, if true, give fair support to his claim. If
those facts, taken as true, give that fair support, the
party is entitled to an evidentiary hearing on those facts
before another judge.’’ (Internal quotation marks omit-
ted.) Rozbicki v. Gisselbrecht, 152 Conn. App. 840, 852,
100 A.3d 909 (2014), cert. denied, 315 Conn. 922, 108
A.3d 1123 (2015).
   After a careful review of the record, we conclude
that the defendant’s two claims must fail for the same
reason: the defendant offered insufficient evidence to
support the disqualification of Judge Boland. The only
evidence offered in support of the defendant’s motion
was that, for a very brief window of time, Judge Boland
and McGee had worked in the same building. Any inter-
action between Judge Boland and McGee during this
short period occurred more than six years before the
present case was decided. The defendant did not offer
any further evidence to support his claim that Judge
Boland’s impartiality was compromised by a single
workplace interaction. Moreover, as Judge Boland clari-
fied, McGee worked as a deputy chief clerk for civil
matters whereas Judge Boland was assigned to a crimi-
nal trial in the same courthouse; consequently, the two
would have had little interaction during that brief period
of time. In the absence of further allegations to substan-
tiate the defendant’s claim, there was no ‘‘fair support’’
to his claims that would have entitled him to a hear-
ing. See id. Therefore, the court did not err by denying
him a hearing before another judge nor did it abuse its
discretion by denying his motion to disqualify Judge
Boland.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    We note that the defendant’s brief does not specifically identify the
judicial admissions that he claims are binding on the plaintiff.
  2
    We note that, unlike the defendant’s other claim of impropriety, the
defendant did not have reason to know of McGee’s prior employment as
the deputy civil clerk for the New London courthouse. Thus, he did not
consent to this alleged issue by not raising McGee’s connection to Judge
Boland until after trial.